Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        04-JUN-2021
                                                        11:11 AM
                                                        Dkt. 5 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    CHRIS SLAVICK, Petitioner

                                vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
            (CASE NO. 1PC041001534; CAAP-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s petition for writ of mandamus, filed on May 24, 2021,

and the record, petitioner fails to demonstrate that he has a

clear and indisputable right to the requested relief from this

court and may seek relief in his pending case.     Petitioner has

not requested a waiver of the photocopying costs.     Petitioner,

therefore, is not entitled to the requested extraordinary writ.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress
adequately the alleged wrong or obtain the requested action).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, June 4, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                2